Citation Nr: 1443868	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of 38 U.S.C.A. Chapter 31.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 1978 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Madison, Wisconsin.

In April 2012, the Veteran and her spouse testified during a hearing before the undersigned at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The Veteran carries a combined 60 percent disability rating for disabilities including a low back disability, peripheral neuropathy of the left and the right lower extremities, chronic headaches, and adjustment disorder. 
 
2.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities result in an impairment of her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria are not met for vocational rehabilitation benefits under 38 U.S.C.A. Chapter 31.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, as is the case with VA vocational rehabilitation programs.  Barger v. Principi, 16 Vet. App. 132 (2002).  Specifically, the regulations provide that VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  38 C.F.R. § 21.420(a) (2013).  Moreover, there are additional Chapter 31 notice provisions, to include notifying the claimant of information or evidence that is necessary to substantiate the claim, of what evidence the VA will obtain and what evidence it is the responsibility of the claimant to submit, and of all applicable time limits involved in processing the claim.  38 C.F.R. § 21.32 (2013).  

In this case, the Veteran has been adequately notified of all the required elements in notice letters mailed in November 2010 and January 2011.  The Board further finds that the duty to assist in development has been satisfied.  38 C.F.R. § 21.33 (2013).  The RO provided the Veteran with all relevant forms and applications, and gathered supporting documentation from the Veteran's claims file.  Additionally, the RO followed all the procedures required by law prior to reaching a decision as to whether she had an employment handicap, to include providing the Veteran with an evaluation of employability performed by a vocational rehabilitation counselor.

The purpose of Chapter 31 vocational rehabilitation training is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. §§ 21.1(a), 21.70 (2013).

A Veteran is entitled to a rehabilitation program under Chapter 31 if the Veteran has a service-connected disability or combination of disabilities rated 20 percent or more and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40(a) (2013).  In addition, a Veteran may instead have a service-connected disability or combination of disabilities which is compensable at 10 percent and be determined by VA to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (West 2002); 38 C.F.R. § 21.40(b) (2013).

An employment handicap is an impairment, resulting in substantial part from a service-connected disability rated at 20 percent or more, of a Veteran's ability to prepare for, obtain, or retain employment consistent with the Veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 3101(1) (West 2002); 38 C.F.R. § 21.35(a) (2013).

The evidence shows that the Veteran received a secretarial certificate in 1975.  In a November 2010 VA form 28-1902w, Rehabilitation Needs Inventory (RNI), the Veteran reported that she last worked as a receptionist in November 2010 and that she left that position to further her education.  From November 1993 to November 2010, the Veteran indicated that she had held jobs as an order entry clerk, a data entry clerk, and a receptionist.  She was expecting that the VA program would provide her with training so she could develop the skills required or needed for a productive career and that her field of interest was business.  She felt that her prior training from years earlier provided her with minimum skills required for employment and that she lacked computer skills required for competitive employment in the present day.  She asserted in her January 2011 notice of disagreement that the primary reasons for quitting her jobs was due to lack of formal training and consistent aggravation of her service-connected disability.  She further stated that her purpose for applying for Chapter 31 benefits was to attend school for an associate's degree in business, and receive the training required for a rewarding, productive career. 

The Veteran has a combined 60 percent disability rating for service-connected disabilities, including a low back disability, peripheral neuropathy of the left and the right lower extremities, chronic headaches, and adjustment disorder.  She feels that her service-connected disabilities, especially her low back, hinder her in finding a job that matches well with her interests and skills.  

As the Veteran has service-connected disabilities rated at 20 percent or more, she meets the initial criteria of 38 C.F.R. § 21.40(b).  The question remains whether she also has been determined by VA to be in need of rehabilitation because of an employment handicap.   38 U.S.C.A. § 3102(1)(A), (B) (West 2002);38 C.F.R. § 21.40(b) (2013).

An employment handicap is defined as an impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35 (2013).  An employment handicap will be found to exist only if a VA vocational rehabilitation expert determines that the Veteran (a) has an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with her abilities, aptitudes, and interests, and (b) has not overcome the effects of the impairment of employability through employment in, or qualifying for employment in, an occupation consistent with her abilities, aptitudes, and interests.  That situation includes an individual who qualifies for a suitable job, but who does not obtain or keep the job for reasons beyond her control.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.51 (2013). 

Governing regulation provides that whether a Veteran, who otherwise meets the requirements for vocational rehabilitation service, has an employment handicap will be determined during an initial evaluation.  At that time, a counseling psychologist or vocational rehabilitation counselor will make the determination, based upon consideration of factors including the handicapping effects of the Veteran's service-connected and nonservice-connected disabilities on employability and on independence in daily living; the physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; the impact of the identified vocational impairments on the ability to prepare for, obtain, and keep suitable employment; the Veteran's abilities, aptitudes, and interests; the Veteran's personal history and current circumstances; and other factors that may affect the Veteran's employability.  38 C.F.R. § 21.50 (2013).

In this case, the Veteran underwent an evaluation in December 2010.  The vocational rehabilitation counselor who conducted the evaluation reviewed the Veteran's service-connected disabilities, her educational history, and her employment history.  Following an interview with the Veteran, the counselor concluded that the Veteran's functional limitations resulting from her service-connected disabilities did not substantially contribute to her impairment to employment.  The examiner noted that the Veteran was last employed as a receptionist and that the Veteran indicated that she quit that part time, permanent job to begin school towards the completion of a bachelor's degree in business administration.  The counselor also referenced VA medical records in September 2010 noting that the Veteran had a job and was "doing fine" and in October 2010 a VA physician wrote that the Veteran worked "at a chiropractic office... she runs the office."  The Veteran also stated that she worked from September 2006 to November 2009 as a receptionist for another chiropractic office, but quit when she married and relocated.  Prior to that she had temporary employment performing data entry and related office work from June 2005 to June 2007.  From November 1993 to March 2005 she was an order entry clerk but left that job when she relocated to another state.  She worked as a receptionist from May 1991 to September 1994, but left that job for employment as an order entry clerk with another company.  The examiner also noted the Veteran's education history and undergraduate universities attended.  

The counselor determined that the Veteran had overcome her impairment to employment by maintaining consistent, stable and suitable employment as a receptionist/office worker since May 1991.  In support, the counselor noted that the Dictionary of Occupational Titles assigned the occupation of receptionist to the sedentary work category which was suitable, given the Veteran's service-connected limitations.  The Veteran had secured and maintained consistent employment in that and related occupations since 1991.  Her service-connected disability restrictions did not interfere with her ability to obtain and maintain suitable employment.  She had the skills and abilities to search for, obtain, and maintain suitable employment.  Consequently, the counselor concluded that the Veteran did not experience an employment handicap.  The Veteran was deemed by a vocational expert, to have transferrable skills to obtain and maintain suitable entry level employment despite her significant service-connected disabilities. 

Based largely upon this December 2010 assessment, in addition to the Veteran's own contentions, entitlement to vocational rehabilitation services was denied in December 2010.  The Veteran has disagreed with that decision and perfected an appeal.

In reviewing the Veteran's appeal, the Board initially observes that the severity and number of her service-connected disabilities is recognized by the 60 percent disability rating assigned, which indicates a significant level of overall impairment.  However, she must also demonstrate an employment handicap to be provided with vocational rehabilitation services.  In this case, the Board finds that the preponderance of the evidence of record is against a finding that there is an employment handicap.

Although the Veteran asserts that her service-connected disabilities present an additional challenge to obtaining and retaining employment, she has not provided solid examples of such challenges.  Furthermore, her work history does not indicate that her service-connected disabilities hampered her in finding or retaining work.  Rather, her history indicates that she left her positions due to relocating to different states, obtaining additional employment, or, most recently, to pursue a college degree.  Although she may not be able to obtain what she deems the ideal job, she is still able to obtain and maintain employment despite her service-connected conditions, and her various administrative and office positions provide numerous transferable skills.  Also, it is clear that the time periods when she has been unemployed are not due to circumstances beyond her control, but were deliberate choices she made based on her family situations and her desire to pursue additional education.  While she contends that the nature of the work where she was required to physically assist patients, bend, lift, and stand for long periods of time, it would appear that her service-connected disabilities played a small or negligible role in those situations and decisions.  

The informed, expert opinion of the vocational rehabilitation counselor who performed the Veteran's evaluation in December 2010 must be given significant probative weight.  That counselor concluded that the Veteran's service-connected disabilities did not preclude her from being able to obtain and keep employment consistent with her abilities, aptitudes and interests.  

The Board notes that the Veteran submitted April 2012 statements from two instructors at Chippewa Valley Technical College.  One instructor noted a review of the Veteran's transcripts and was "hard press" to find course work that would relate to the new and future concepts of business.  That instructor noted that with the invention of the computer, skills like short-hand and typing had become obsolete.  The instructor opined that although the Veteran's education suited her well in the 1970s, that education did not make her marketable in a business career today.  The other instructor provided that upon graduating from the College, the Veteran would be better prepared and more successful to enter the workforce.  While these statements may be true, they do not address the requirements for the benefits that the Veteran seeks.  That is, whether the Veteran is in need of rehabilitation because of an employment handicap.  Therefore, the statements submitted by the Veteran in support of her claim are of little probative value when compared to the December 2010 opinion of the vocational rehabilitation counselor who has greater professional training and expertise.  

The Veteran has every right to seek career training at the level of her choosing, and she ultimately is responsible for determining her own needs for an advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment within the context of service-connected disability and employment handicap.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.70 (2013).  As the Veteran's service-connected disabilities do not result in a current employment handicap, and do not impair her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes and interests, the benefits available under Chapter 31 are not available to the Veteran.  The appeal must be denied.

ORDER

The claim of entitlement to vocational rehabilitation services under the provisions of 38 U.S.C.A. Chapter 31 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


